Exhibit 10.2
Execution Version
SECOND AMENDMENT TO
FIFTH AMENDED and RESTATED CREDIT AGREEMENT


THIS SECOND AMENDMENT TO FIFTH AMENDED and RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of August 14, 2020, by and among DIAMONDROCK HOSPITALITY
LIMITED PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), DIAMONDROCK HOSPITALITY COMPANY, a corporation formed
under the laws of the State of Maryland (the “Parent”), each of the Lenders
party hereto (collectively, “Lenders”) and Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Fifth Amended and Restated
Credit Agreement dated as of July 25, 2019 (as amended by that certain First
Amendment to Fifth Amended and Restated Credit Agreement dated as of June 9,
2020, that certain Conditional Consent Letter dated as of August 14, 2020 and as
further amended and in effect immediately prior to the effectiveness of this
Amendment, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined herein shall have the respective meanings given to them in the
Credit Agreement);


WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement on the terms and conditions contained herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Credit Agreement. Effective as of the date
hereof (the “Second Amendment Date”) but subject to the satisfaction of the
conditions precedent set forth in Section 2 below, the parties hereto agree that
Section 10.15(a) of the Credit Agreement is hereby restated in its entirety as
follows:


“(a) Make any Restricted Payment other than, so long as no Event of Default
specified in Section 11.1.(a), 11.1.(b), Section 11.1.(f) or Section 11.1.(g)
exists and the Obligations have not been accelerated pursuant to Section
11.2.(a) as a result of the occurrence of any other Event of Default, (i) the
Borrower may declare and make cash distributions to the Parent and other holders
of partnership interests in the Borrower, and the Parent may declare and make
cash distributions to its shareholders, each, in an aggregate amount not to
exceed up to 100% of the taxable income of the Parent and (ii) the Borrower may
declare and make Preferred Dividends to the Parent and other holders of
partnership interests in the Borrower, and the Parent may declare and make
Preferred Dividends to its shareholders, in an aggregate amount not to exceed
$17,500,000 per fiscal year.


Section 2. Conditions Precedent. The effectiveness of this Amendment, is subject
to the satisfaction or waiver of the following conditions precedent:


(a) Execution of Amendment. Receipt by the Administrative Agent of counterparts
of this Amendment duly executed by the Borrower, Parent, the Requisite Lenders
and the Administrative Agent.


(b) Guarantor Reaffirmation. Receipt by the Administrative Agent of a Guarantor
Acknowledgement substantially in the form of Exhibit A attached hereto, executed
by each Guarantor.





--------------------------------------------------------------------------------



(c) Fees. Receipt by the Administrative Agent and the Lenders of all fees and
expenses, if any, then owing by the Borrower to the Lenders and the
Administrative Agent.


(d) Additional Matters. All other documents and legal matters in connection with
the transactions contemplated by this Amendment shall be reasonably satisfactory
in form and substance to the Administrative Agent.


Section 3. Representations. Each of the Parent and the Borrower represents and
warrants to the Administrative Agent and the Lenders that:


(a) Authorization. Each of the Borrower and the Parent has the right and power,
and has taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform this Amendment, and the Credit Agreement, as amended by
this Amendment in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. This Amendment has been duly
executed and delivered by the duly authorized officers, agents and/or
signatories of the Borrower and the Parent and each is a legal, valid and
binding obligation of such Person enforceable against such Person in accordance
with its terms, except as the same may be limited by bankruptcy, insolvency, and
other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
(other than the payment of principal) contained herein or therein and as may be
limited by equitable principles generally.


(b) Compliance with Laws, etc. The execution and delivery of this Amendment and
the performance of this Amendment and the Credit Agreement, as amended by this
Amendment in accordance with their respective terms and the borrowings do not
and will not, by the passage of time, the giving of notice, or both: (i) require
any Governmental Approval or violate any Applicable Law (including all
Environmental Laws) relating to the Borrower or any other Loan Party; (ii)
conflict with, result in a breach of or constitute a default under the
organizational documents of any Loan Party, or any indenture, agreement or other
instrument to which the Borrower or any other Loan Party is a party or by which
it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by any Loan Party.


(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof, nor will exist immediately after giving effect to this
Amendment.


(d) Existing Representations and Warranties. The representations and warranties
made or deemed made by the Borrower or any other Loan Party in the Credit
Agreement or any other Loan Document to which such Loan Party is a party or
which are contained in any certificate furnished in connection therewith are
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date hereof as if made on and as of such date, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted under the Credit Agreement; provided that, for purposes of making the
representation in the first sentence of Section 7.1(l) of the Credit Agreement,
any event or circumstance resulting from the COVID-19 pandemic as described in
the 10-Q publicly filed by the Parent on May 11, 2020 or as otherwise disclosed
to the Administrative Agent and the Lenders in writing prior to the Second
Amendment Date, shall be excluded.



--------------------------------------------------------------------------------





Section 4. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.


Section 5. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable, documented out-of-pocket costs and expenses
(including reasonable and documented attorneys’ fees) incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.


Section 6. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 8. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained in Section 1 hereof shall be deemed to have
prospective application only from the date this Amendment becomes effective. The
Credit Agreement, as herein amended, is hereby ratified and confirmed in all
respects. Nothing in this Amendment shall limit, impair or constitute a waiver
of the rights, powers or remedies available to the Administrative Agent or the
Lenders under the Credit Agreement, as herein amended, or any other Loan
Document.


Section 9. Release. In consideration of the amendments and agreements contained
herein, each Loan Party hereby waives and releases the Administrative Agent,
each Lender, the Swingline Lender and the Issuing Banks from any and all claims
and defenses, whether known or unknown, with respect to the Credit Agreement and
the other Loan Documents and the transactions contemplated thereby to the extent
any such claims and defenses have arisen on or prior to the date hereof.


Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. Signatures hereto
delivered by facsimile transmission, emailed .pdf file or other similar forms of
electronic transmission shall be deemed original signatures, which hereby may be
relied upon by all parties and shall be binding on the respective signor.


Section 11. Loan Documents. This Amendment and the executed Guarantor
Acknowledgement substantially in the form attached hereto as Exhibit A shall be
deemed to be “Loan Documents” for all purposes under the Credit Agreement and
the other Loan Documents.


[Signatures Commence on Next Page]









--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Fifth Amended and Restated Credit Agreement to be executed as of the date first
above written.




BORROWER:


DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP


By: DiamondRock Hospitality Company, its sole General Partner




By: /s/ Jeff Donnelly
Name: Jeff Donnelly
Title: Executive Vice President and Chief Financial Officer






PARENT:


DIAMONDROCK HOSPITALITY COMPANY




By: /s/ Jeff Donnelly
Name: Jeff Donnelly
Title: Executive Vice President and Chief Financial Officer














[Signatures Continued on Next Page]









--------------------------------------------------------------------------------



THE ADMINISTRATIVE AGENT AND THE LENDERS:




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender




By: /s/ Mark F. Monahan
Name:Mark F. Monahan
Title: Senior Vie President


















































[Signatures Continued on Next Page]







--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as a Lender




By: /s/ Suzanne E. Pickett
Name: Suzanne E. Pickett
Title: Senior Vice President
























[Signatures Continued on Next Page]









--------------------------------------------------------------------------------



CITIBANK, N.A., as a Lender




By: /s/ Christopher J. Albano
Name: Christopher J. Albano
Title: Authorized Signatory






























[Signatures Continued on Next Page]









--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Timothy J. Tillman
Name: Timothy J. Tillman
Title: Senior Vice President
































[Signatures Continued on Next Page]













--------------------------------------------------------------------------------



KEYBANK NATIONAL ASSOCIATION, as a Lender




By: /s/ Jim Komperda
Name: Jim Komperda
Title: Senior Vice President






















[Signatures Continued on Next Page]











--------------------------------------------------------------------------------



PNC BANK, NATIONAL ASSOCIATION, as a Lender




By: /s/ Wayne Robertson
Name: Wayne Robertson
Title: Senior Vice President






















[Signatures Continued on Next Page]













--------------------------------------------------------------------------------



REGIONS BANK, as a Lender




By: /s/ Ghi S. Gavin
Name: Ghi S. Gavin
Title: Senior Vice President




T.D. BANK, N.A., as a Lender




By: /s/ Jay P. Arvai
Name: Jay P. Arvai
Title: Senior Vice President, Regional Director, CRE Lending


BMO HARRIS BANK, N.A., as a Lender




By: /s/ Gwendolyn Gatz
Name: Gwendolyn Gatz
Title: Director














[Signatures Continued on Next Page]













--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender




By: /s/ Jake Lame
Name: Jake Lame
Title: Assistant Vice President






















[Signatures Continued on Next Page]













--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender




By: /s/ Annie Chung
Name: Annie Chung
Title: Director




By: /s/ Yvonne Tilden
Name: Yvonne Tilden
Title: Managing Director






TRUIST BANK, as a Lender




By: /s/ Karen Cadiente
Name: Karen Cadiente
Title: Assistant Vice President























--------------------------------------------------------------------------------



EXHIBIT A


FORM OF GUARANTOR ACKNOWLEDGEMENT




THIS GUARANTOR ACKNOWLEDGEMENT dated as of August 14, 2020 (this
“Acknowledgement”) executed by each of the undersigned (the “Guarantors”) in
favor of Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) and each “Lender” a party to the Credit Agreement
referred to below (the “Lenders”).


WHEREAS, DiamondRock Hospitality Limited Partnership (the “Borrower”),
DiamondRock Hospitality Company (the “Parent”), the Lenders, the Administrative
Agent and certain other parties have entered into that certain Fifth Amended and
Restated Credit Agreement dated as of July 25, 2019 (as amended by that certain
First Amendment to Fifth Amended and Restated Credit Agreement dated as of June
9, 2020, that certain Conditional Consent Letter dated as of August 14, 2020 and
as further amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);


WHEREAS, each of the Guarantors is a party to that certain Amended and Restated
Guaranty dated as of July 25, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Guaranty”) pursuant to which they
guarantied, among other things, the Borrower’s obligations under the Credit
Agreement on the terms and conditions contained in the Guaranty;


WHEREAS, the Borrower, the Parent, the Administrative Agent and certain of the
Lenders are to enter into the Second Amendment to Fifth Amended and Restated
Credit Agreement dated as of the date hereof (the “Second Amendment”), to amend
the Credit Agreement on the terms and conditions contained therein; and


WHEREAS, it is a condition precedent to the effectiveness of the Second
Amendment that the Guarantors execute and deliver this Acknowledgement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:


Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Administrative Agent and the Lenders under the Guaranty and
agrees that the transactions contemplated by the Second Amendment, shall not in
any way affect the validity and enforceability of the Guaranty, or reduce,
impair or discharge the obligations of such Guarantor thereunder.


Section 2. Governing Law. THIS ACKNOWLEDGEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 3. Counterparts. This Acknowledgement may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. Signatures hereto
delivered by facsimile transmission, emailed .pdf file or other similar forms of
electronic transmission shall be deemed original signatures, which hereby may be
relied upon by all parties and shall be binding on the respective signor.


[Signatures on Next Page]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.




THE GUARANTORS:


DIAMONDROCK HOSPITALITY COMPANY
By: /s/ Jeff Donnelly
Name: Jeff Donnelly
Title: Executive Vice President and Chief Financial Officer






BLOODSTONE TRS, INC.
By: /s/ Jeff Donnelly
Name: Jeff Donnelly
Title: President and Chief Executive Officer










[Signatures Continued on Next Page]



--------------------------------------------------------------------------------



DiamondRock Alpharetta Owner, LLC
DiamondRock Alpharetta Tenant, LLC
DIAMONDROCK BETHESDA GENERAL, LLC, general partner of DiamondRock Bethesda Owner
Limited Partnership
DiamondRock Bethesda General, LLC,
general partner of DiamondRock Bethesda Owner Limited Partnership
DiamondRock Bethesda Tenant, LLC
DiamondRock Boston Broad Street Owner, LLC
DiamondRock Boston Broad Street Tenant, LLC
DiamondRock Burlington Owner, LLC
DiamondRock Burlington Tenant, LLC
DiamondRock Charleston Owner, LLC
DiamondRock Charleston Tenant, LLC
DiamondRock Chicago Conrad Owner, LLC
DiamondRock Chicago Conrad Tenant, LLC
DiamondRock Chicago Owner, LLC
DiamondRock Chicago Tenant, LLC
DiamondRock Denver Downtown Owner, LLC
DiamondRock Denver Downtown Tenant, LLC
DiamondRock FL Owner, LLC
DiamondRock FL Tenant, LLC
DiamondRock HB Owner, LLC
DiamondRock HB Tenant, LLC
DiamondRock Key West North Owner, LLC
DiamondRock Key West North Tenant, LLC
DiamondRock KW South Owner, LLC
DiamondRock KW South Tenant, LLC
DiamondRock SF Sutter Street Owner, LLC
DiamondRock SF Sutter Street Tenant, LLC
DiamondRock Tahoe Owner, LLC
DiamondRock Tahoe Tenant, LLC
DiamondRock Times Square Owner, LLC
DiamondRock Times Square Tenant, LLC
DiamondRock Vail Owner, LLC
DiamondRock Vail Tenant, LLC
DiamondRock AZ LA Owner, LLC
DiamondRock AZ LA Tenant,, LLC
DiamondRock AZ OR Owner, LLC
DiamondRock AZ OR Tenant, LLC
CPFB Holdings, LLC
CPFB Owner, LLC
CPFB Tenant, LLC



By: /s/ Jeff Donnelly
Name: Jeff Donnelly
Title: Director





--------------------------------------------------------------------------------





DiamondRock Bethesda Owner Limited Partnership


By: DiamondRock Bethesda General, LLC, its general partner


By: /s/ Jeff Donnelly
Name: Jeff Donnelly
Title: Director



